In a proceeding to validate a petition designating petitioner as a candidate in the Democratic Party Primary Election to be held on September 10, 1981 for the public office of Council Member from the First Councilmanic District, the appeal is from a judgment of the Supreme Court, Richmond County (Goldberg, J.), dated September 1, 1981, which denied the application. Judgment reversed, on the law and the facts, without costs or disbursements, and petition granted. The Board of Elections is directed to restore petitioner’s name to the appropriate ballot. Upon examination of the designating petition, we find that there was no confusion, fraud or deception in this case (see Matter of Ferris v Sadowski, 45 NY2d 815; Matter of Rosenbaum v Power, 43 Misc 2d 377, affd 21 AD2d 700). Inasmuch as Special Term determined that there were 1,532 valid signatures on the petition, the candidate’s application to validate is granted. Damiani, J.P., Gibbons, Gulotta and Bracken, JJ., concur.